Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1-4, and 7-13 and 16-24 are allowed.  All rejections are withdrawn.  The amendments after final dated 8-25-22 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 10 and 19.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a] computer-implemented method of predicting a remaining useful life of a component, the method comprising:
receiving, by 
a component life prediction system, 
a first component data set associated with 
a failed component of 
a moving object from 
a component data database configured to store environmental conditions and 
operational conditions of the moving object, 
wherein the environmental conditions comprise 
at least one of 
wind speed, 
wind, 
rain, 
snow, 
temperature, 
altitude, and 
speed of the moving object, and 
wherein the operational conditions comprise at least 
one of total run hours, 
average continuous run time, and 
power consumed;
determining, by the component life prediction system, effects of the environmental conditions and the operational conditions on a lifetime of the failed component by constructing an accelerated failure time model, 
wherein the accelerated failure time model is constructed based on time variables, 
the environmental conditions and 
the operational conditions of the failed component;
receiving, by the component life prediction system, 
a second component data set associated with 
an operating component of the moving object from the component data database;
determining, by the component life prediction system, a remaining useful life of the operating component based on applying the environmental conditions and the operational conditions of the second component data set into the accelerated failure time model;
updating, by the component life prediction system, a maintenance schedule of the operating component based on the determined remaining useful life; and
transmitting, by the component life prediction system, a first notification indicating the updated maintenance schedule of the operating component”.
Korchev discloses a failure analysis of a gearbox. The number of cycles can be observed and then certain signals can determine if there is a failure that is about to occur. Before the failure occurs, the gearbox is fixed or replaced.  
Korchev is silent as to “[a] computer-implemented method of predicting a remaining useful life of a component, the method comprising:
receiving, by 
a component life prediction system, 
a first component data set associated with 
a failed component of 
a moving object from 
a component data database configured to store environmental conditions and 
operational conditions of the moving object, 
wherein the environmental conditions comprise 
at least one of 
wind speed, 
wind, 
rain, 
snow, 
temperature, 
altitude, and 
speed of the moving object, and 
wherein the operational conditions comprise at least 
one of total run hours, 
average continuous run time, and 
power consumed;
determining, by the component life prediction system, effects of the environmental conditions and the operational conditions on a lifetime of the failed component by constructing an accelerated failure time model, 
wherein the accelerated failure time model is constructed based on time variables, 
the environmental conditions and 
the operational conditions of the failed component;
receiving, by the component life prediction system, 
a second component data set associated with 
an operating component of the moving object from the component data database;
determining, by the component life prediction system, a remaining useful life of the operating component based on applying the environmental conditions and the operational conditions of the second component data set into the accelerated failure time model;
updating, by the component life prediction system, a maintenance schedule of the operating component based on the determined remaining useful life; and
transmitting, by the component life prediction system, a first notification indicating the updated maintenance schedule of the operating component”.



Cella teaches a maintenance schedule for the operating component. Cella is silent as to “[a] computer-implemented method of predicting a remaining useful life of a component, the method comprising:
receiving, by 
a component life prediction system, 
a first component data set associated with 
a failed component of 
a moving object from 
a component data database configured to store environmental conditions and 
operational conditions of the moving object, 
wherein the environmental conditions comprise 
at least one of 
wind speed, 
wind, 
rain, 
snow, 
temperature, 
altitude, and 
speed of the moving object, and 
wherein the operational conditions comprise at least 
one of total run hours, 
average continuous run time, and 
power consumed;
determining, by the component life prediction system, effects of the environmental conditions and the operational conditions on a lifetime of the failed component by constructing an accelerated failure time model, 
wherein the accelerated failure time model is constructed based on time variables, 
the environmental conditions and 
the operational conditions of the failed component;
receiving, by the component life prediction system, 
a second component data set associated with 
an operating component of the moving object from the component data database;
determining, by the component life prediction system, a remaining useful life of the operating component based on applying the environmental conditions and the operational conditions of the second component data set into the accelerated failure time model;
updating, by the component life prediction system, a maintenance schedule of the operating component based on the determined remaining useful life; and
transmitting, by the component life prediction system, a first notification indicating the updated maintenance schedule of the operating component”.
Huang teaches a failure of the inverters via a model and a prediction and where a temperature and average temperature is considered. 
Huang is silent as to “[a] computer-implemented method of predicting a remaining useful life of a component, the method comprising:
receiving, by 
a component life prediction system, 
a first component data set associated with 
a failed component of 
a moving object from 
a component data database configured to store environmental conditions and 
operational conditions of the moving object, 
wherein the environmental conditions comprise 
at least one of 
wind speed, 
wind, 
rain, 
snow, 
temperature, 
altitude, and 
speed of the moving object, and 
wherein the operational conditions comprise at least 
one of total run hours, 
average continuous run time, and 
power consumed;
determining, by the component life prediction system, effects of the environmental conditions and the operational conditions on a lifetime of the failed component by constructing an accelerated failure time model, 
wherein the accelerated failure time model is constructed based on time variables, 
the environmental conditions and 
the operational conditions of the failed component;
receiving, by the component life prediction system, 
a second component data set associated with 
an operating component of the moving object from the component data database;
determining, by the component life prediction system, a remaining useful life of the operating component based on applying the environmental conditions and the operational conditions of the second component data set into the accelerated failure time model;
updating, by the component life prediction system, a maintenance schedule of the operating component based on the determined remaining useful life; and
transmitting, by the component life prediction system, a first notification indicating the updated maintenance schedule of the operating component”.
Turner teaches a model creator based on a weighting for each input and  output. Turner is silent as to “[a] computer-implemented method of predicting a remaining useful life of a component, the method comprising:
receiving, by 
a component life prediction system, 
a first component data set associated with 
a failed component of 
a moving object from 
a component data database configured to store environmental conditions and 
operational conditions of the moving object, 
wherein the environmental conditions comprise 
at least one of 
wind speed, 
wind, 
rain, 
snow, 
temperature, 
altitude, and 
speed of the moving object, and 
wherein the operational conditions comprise at least 
one of total run hours, 
average continuous run time, and 
power consumed;
determining, by the component life prediction system, effects of the environmental conditions and the operational conditions on a lifetime of the failed component by constructing an accelerated failure time model, 
wherein the accelerated failure time model is constructed based on time variables, 
the environmental conditions and 
the operational conditions of the failed component;
receiving, by the component life prediction system, 
a second component data set associated with 
an operating component of the moving object from the component data database;
determining, by the component life prediction system, a remaining useful life of the operating component based on applying the environmental conditions and the operational conditions of the second component data set into the accelerated failure time model;
updating, by the component life prediction system, a maintenance schedule of the operating component based on the determined remaining useful life; and
transmitting, by the component life prediction system, a first notification indicating the updated maintenance schedule of the operating component”.
Ridnour teaches a machine learning that looks at a continuous run time. Ridnour is silent as to “[a] computer-implemented method of predicting a remaining useful life of a component, the method comprising:
receiving, by 
a component life prediction system, 
a first component data set associated with 
a failed component of 
a moving object from 
a component data database configured to store environmental conditions and 
operational conditions of the moving object, 
wherein the environmental conditions comprise 
at least one of 
wind speed, 
wind, 
rain, 
snow, 
temperature, 
altitude, and 
speed of the moving object, and 
wherein the operational conditions comprise at least 
one of total run hours, 
average continuous run time, and 
power consumed;
determining, by the component life prediction system, effects of the environmental conditions and the operational conditions on a lifetime of the failed component by constructing an accelerated failure time model, 
wherein the accelerated failure time model is constructed based on time variables, 
the environmental conditions and 
the operational conditions of the failed component;
receiving, by the component life prediction system, 
a second component data set associated with 
an operating component of the moving object from the component data database;
determining, by the component life prediction system, a remaining useful life of the operating component based on applying the environmental conditions and the operational conditions of the second component data set into the accelerated failure time model;
updating, by the component life prediction system, a maintenance schedule of the operating component based on the determined remaining useful life; and
transmitting, by the component life prediction system, a first notification indicating the updated maintenance schedule of the operating component”.
Gordon teaches looking at component wear for a prediction where an ambient temperature is taken into account. Gordon is silent as to “[a] computer-implemented method of predicting a remaining useful life of a component, the method comprising:
receiving, by 
a component life prediction system, 
a first component data set associated with 
a failed component of 
a moving object from 
a component data database configured to store environmental conditions and 
operational conditions of the moving object, 
wherein the environmental conditions comprise 
at least one of 
wind speed, 
wind, 
rain, 
snow, 
temperature, 
altitude, and 
speed of the moving object, and 
wherein the operational conditions comprise at least 
one of total run hours, 
average continuous run time, and 
power consumed;
determining, by the component life prediction system, effects of the environmental conditions and the operational conditions on a lifetime of the failed component by constructing an accelerated failure time model, 
wherein the accelerated failure time model is constructed based on time variables, 
the environmental conditions and 
the operational conditions of the failed component;
receiving, by the component life prediction system, 
a second component data set associated with 
an operating component of the moving object from the component data database;
determining, by the component life prediction system, a remaining useful life of the operating component based on applying the environmental conditions and the operational conditions of the second component data set into the accelerated failure time model;
updating, by the component life prediction system, a maintenance schedule of the operating component based on the determined remaining useful life; and
transmitting, by the component life prediction system, a first notification indicating the updated maintenance schedule of the operating component”.











	Hosking teaches a statistical model with a failure estimation.  Hosking is silent as to “[a] computer-implemented method of predicting a remaining useful life of a component, the method comprising:
receiving, by 
a component life prediction system, 
a first component data set associated with 
a failed component of 
a moving object from 
a component data database configured to store environmental conditions and 
operational conditions of the moving object, 
wherein the environmental conditions comprise 
at least one of 
wind speed, 
wind, 
rain, 
snow, 
temperature, 
altitude, and 
speed of the moving object, and 
wherein the operational conditions comprise at least 
one of total run hours, 
average continuous run time, and 
power consumed;
determining, by the component life prediction system, effects of the environmental conditions and the operational conditions on a lifetime of the failed component by constructing an accelerated failure time model, 
wherein the accelerated failure time model is constructed based on time variables, 
the environmental conditions and 
the operational conditions of the failed component;
receiving, by the component life prediction system, 
a second component data set associated with 
an operating component of the moving object from the component data database;
determining, by the component life prediction system, a remaining useful life of the operating component based on applying the environmental conditions and the operational conditions of the second component data set into the accelerated failure time model;
updating, by the component life prediction system, a maintenance schedule of the operating component based on the determined remaining useful life; and
transmitting, by the component life prediction system, a first notification indicating the updated maintenance schedule of the operating component”.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668